Citation Nr: 0810261	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-22 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals 
of a broken nose.

2.  Entitlement to a compensable initial rating for residual 
scar, incision and drainage abscess, left buttocks, claimed 
as cyst on buttocks.

3.  Entitlement to service connection for night vision loss.

4.  Entitlement to service connection for transient 
confusion, claimed as blackouts.

5.  Entitlement to service connection for heat exhaustion, 
claimed as heat stroke.

6.  Entitlement to service connection for mild skin disorder, 
both thighs and toes of both feet.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for depressive 
disorder.

ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 through 
January 1987, and from December 1987 through March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for night 
vision loss and entitlement to a compensable initial rating 
for residual scar, incision and drainage abscess, left 
buttocks, claimed as cyst on buttocks, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The record is without competent medical evidence showing 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.

2.  Competent medical evidence shows that the veteran was 
first treated for episodes of unawareness and confusion, now 
diagnosed as transient confusion, in service in 1988.

3.  There is no clinical evidence of heat exhaustion at any 
time since the isolated incident in service in August 1988.

4.  There is no clinical evidence of a skin disorder anywhere 
on the veteran's body at any time since the isolated incident 
in service in May 1990.

5.  There is no statement in the record identifying specific 
traumatic events in service that can be corroborated to 
support a PTSD diagnosis for service connection.

6.  There is no competent medical evidence in the record to 
show that the veteran's currently diagnosed depressive 
disorder was treated during service, or within one year of 
discharge, or that it is a post-service initial diagnosis is 
of a disease incurred in-service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a broken nose have not been met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6502 (2007).

2.  Transient confusion was incurred in service. 38 U.S.C.A. 
§§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for heat exhaustion 
are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).

4.  The criteria for service connection for mild skin 
disorder, both thighs and toes of both feet, are not met. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

5.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 
3.304(f), 4.125(a) (2007).

6.  The criteria for service connection for depressive 
disorder are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensable Rating - Residuals of a Broken Nose
The veteran appealed his initial noncompensable disability 
rating for residuals of a broken nose. Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Evidence to be considered in the appeal of an initial rating 
is not limited to that reflecting the then current severity 
of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). 
A disability must be considered in the context of the whole 
recorded history.

The veteran is in receipt of a 0 percent disability 
evaluation for residuals of a broken nose. A 10 percent 
rating is available under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6502, for traumatic deviation of the nasal septum with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.

In a November 2002 statement, the veteran indicated that he 
has annual sinus problems subsequent to his in-service broken 
nose.  The veteran's January 2003 statement makes no 
suggestion of any current residuals of his in-service 
incident.  The VA outpatient records have been reviewed 
thoroughly and there is no evidence of treatment for annual 
sinus problems at any time during the course of this appeal.  
The records report a history of a broken nose, but there is 
no evidence of current treatment of any kind for residuals.  
A May 2003 outpatient evaluation specifically notes that the 
veteran has no sinus problems.  

While the veteran reports some sinus problems, the clinical 
findings provide no evidence of such.  Applying the relevant 
medical evidence in this case to the applicable rating 
criteria requiring 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, 
the Board finds that veteran's disability picture does not 
more closely approximate the criteria required under DC 6502 
for a 10 percent disability rating.  38 C.F.R. § 4.7. The 
weight of the evidence is against the veteran's claim. A 
compensable disability evaluation for residuals of a broken 
nose is not warranted.

Service Connection
The veteran is seeking service connection for transient 
confusion (claimed as blackouts), heat exhaustion, mild skin 
disorder of both thighs and toes of both feet, post-traumatic 
stress disorder (PTSD), and depressive disorder.  For service 
connection to be established, the claims folder must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1131; 
38 C.F.R. § 3.303(a). 

Transient Confusion
The veteran contends that he had blackout spells during 
active duty, which ultimately led to his dismissal from 
Airborne training in approximately January 1984.  See January 
2003 claim.  The veteran's service personnel records were 
thoroughly reviewed and there is no evidence of such a 
dismissal from an airborne program.  The service medical 
records do show treatment for blackout spells in 1988.  An 
August 1988 treatment record shows that the veteran was seen 
for episodes in which he was unaware of the events around him 
and would stare for a few minutes and then become unaware of 
what was going on around him.  At that time, the assessment 
was probable partial complex seizures.  However, following an 
EEG within normal limits, an October 1988 note shows that a 
seizure disorder is not likely because the EEG was within 
normal limits and the history was "not consistent."  
Further, the October 1988 physician suggested that a 
"psychophysiologic response likely explains spells" and 
referred the veteran to the mental health clinic. There is no 
evidence in the service records that the veteran followed up 
with mental health in service.

Following service, there is no evidence of treatment for 
black out episodes in the outpatient treatment record.  The 
veteran was, nonetheless, afforded a VA neurological 
examination in April 2003.  At that time, he described to the 
examiner episodes of staring and unresponsiveness since 1985, 
with minimal confusion and some disorientation after each 
event.  He reported that these episodes continue now and his 
wife was present to corroborate the current nature of his 
blackout episodes.  

The examiner reviewed the claims folder and noted the normal 
neurological evaluation with EEG in service.  The veteran 
reported to the examiner that he had several other EEG's and 
an MRI, which were all normal. The examiner, and the Board, 
could not find evidence of these examinations in the claims 
folder.  The veteran also reported to the examiner that he 
had a "history of several episodes of head trauma with loss 
of consciousness while in the military."  There is no 
evidence of such in the service medical records, aside from a 
notation of the history of two driving accidents in the 
October 1988 service medical record.

Following his review of the claims folder and examination of 
the veteran, the VA examiner diagnosed "transient 
confusion" and stated that he did "not have any clear 
causative factor in the military other than his reported 
history of head trauma" which is unconfirmed.  The examiner 
went on to say, however, that the onset of the veteran's 
currently diagnosed transient confusion did occur while he 
was in the military.

While the evidence clearly shows that the physicians in 
service, as well as the VA examiner after service, recognize 
a current disability, but do not unequivocally understand its 
etiology.  Yet, the service medical records show and the VA 
examiner confirms that the veteran's transient confusion did 
manifest in service.  As such, service connection is 
warranted under 38 C.F.R. § 3.303(a).

Heat Exhaustion
The veteran believes he is entitled to service connection for 
heat exhaustion, because he was overheated during a physical 
training (PT) test during service.  The service medical 
records show treatment in August 1988 following PT for light 
headedness.  He was diagnosed with heat exhaustion at that 
time.  A May 1990 hospital record reports the history of the 
August 1988 episode, but treats the veteran's leg complaints.  
Outside of these two records, heat exhaustion is not further 
mentioned in the service medical records.

The veteran's outpatient treatment records were reviewed in 
their entirety and there is no evidence of treatment for heat 
exhaustion at any time since service.  The record is entirely 
devoid of evidence of a current disability relating to the 
heat exhaustion suffered by the veteran in service.  Given 
the foregoing, the benefit of the doubt rule is inapplicable. 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Here, 
there is no evidence in the record to support the veteran's 
claim, thus, the preponderance of the evidence weighs against 
the claim. A diagnosis of heat exhaustion is not shown at any 
time since the isolated August 1988 episode during service. 
In the absence of any objective evidence of current episodes 
of heat exhaustion, entitlement to service connection is not 
warranted. The appeal is denied.

Skin Disorder
The veteran believes he is entitled to service connection for 
skin disorder on his thighs and toes, because he was treated 
in service for such.  The service medical records show 
treatment for a mild skin disorder of the thigh and toes 
while the veteran was hospitalized in May 1990 for chronic 
leg pain.  He was in the service for another ten months 
following this treatment, but the record is otherwise devoid 
of treatment for a skin disorder.  

The veteran's outpatient treatment records were reviewed in 
their entirety and there is no evidence of treatment for any 
skin disorder at any time since May 1990.  The record is 
entirely devoid of evidence of a current skin disorder as to 
any part of the veteran's body, including the thigh and toes.  
In fact, the only outpatient treatment record to mention the 
skin is the May 2003 report specifically stating "no rash, 
no sores, no suspicious changes in preexisting moles, no 
scalp problems."  There is essentially no evidence of a 
current skin disorder for which service connection can be 
granted. 

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). Here, there is no evidence in the record to support 
the veteran's claim, thus, the preponderance of the evidence 
weighs against the claim. A diagnosis of a skin disorder is 
not shown at any time since the isolated May 1990 episode 
during service. In the absence of any objective evidence of 
current episodes of a skin disorder, entitlement to service 
connection is not warranted. The appeal is denied.

PTSD
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

In this case, the clinical evidence shows a diagnosis of 
PTSD, with a description of symptoms consistent with the 
disease, such as sleeplessness, decreased appetite, 
flashbacks, aggression and hostility, and an inability to 
manage his self-control.  See May 2003 report from Dr. Beaty.  
VA outpatient mental health treatment records show efforts 
toward anger management.  See May 2003 outpatient treatment, 
in particular.  The question becomes whether there are 
verifiable in-service stressors to support the PTSD diagnosis 
for service connection.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his...experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the service personnel records do not show and 
the veteran does not claim that he was engaged in combat with 
the enemy at any time during his active service.  As such, he 
must provide a statement describing his alleged stressors and 
they must be corroborated by the evidence.  Here, the veteran 
submitted an undated form in 2002 providing "Information in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD)."  His reported stressor was "going 
from the border of South & North Korea to Panama and being a 
trained sniper in S. Korea on the border in which I almost 
killed a man.  Then I almost killed a man in Panama."  There 
is no further elaboration or description of an actual 
traumatic event in service.  He essentially states that his 
training and "almost" killing were traumatic to him.  The 
RO wrote the veteran a letter in December 2005 and again in 
April 2007 requesting details of a specific incident in 
service that could be used to corroborate the veteran's 
claimed stressors.  The veteran did not respond to either 
letter, as is indicated in the June 2007 formal finding on a 
lack of information required to corroborate stressor(s) in 
connection to the PTSD claim.

Because 38 C.F.R. § 3.304(f) requires evidence of a 
verifiable in-service stressor before service connection for 
PTSD can be granted, and the record is devoid of such 
evidence, service connection for PTSD cannot be granted.  The 
claim must be denied.

Depressive Disorder
The veteran is also claiming that he is entitled to service 
connection for a depressive disorder.  A complete review of 
his service medical records revealed no treatment for 
depression or symptoms of depression at any time during 
service.  However, a psychoses may be presumed to have been 
incurred in service, if it manifested to a degree of ten 
percent or more within one year of the date of separation 
from service. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 
3.307(a), 3.309(a).  In this case, there is a post-service 
diagnosis of depressive disorder.  See May 2003 outpatient 
treatment note.  These are the first clinical signs of 
depression post-service.  There is no evidence prior to May 
2003 in the record to indicate that the veteran is being 
treated for depressive disorder.  Because May 2003 is more 
than twelve years following the veteran's discharge from 
active duty, the presumptive service connection regulations, 
cited above, do not apply.  Service connection would be 
warranted, however, if this post-service initial diagnosis 
was shown by the evidence to have incurred in service.  
38 C.F.R. § 3.303(d).  However, here, the medical records do 
show treatment for depressive symptoms, but the record is 
entirely devoid of a suggestion that these depressive 
symptoms are related to the veteran's active service.  

Because there is no evidence in the record showing treatment 
for depression during service, or within one year of 
discharge, or showing that the post-service initial diagnosis 
is of a disease incurred in-service, service connection is 
not warranted for depressive disorder.  The veteran's claim 
must be denied.

Duties to Notify and Assist
VA has a duty to notify and assist the veteran in 
substantiating his claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide; and must (4) ask the veteran to provide any evidence 
in his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the veteran's 
challenge of the initial rating for residuals of a broken 
nose.  In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Also, 
because Fenderson v. West, 
12 Vet. App. 119, 126 (1999) held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating, the notice requirements of Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008) are not 
applicable to the claim.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify with regard to entitlement to 
a compensable initial rating for residuals of a broken nose 
has been satisfied.

With regard to the service connection claims, the February 
2003, September 2003, November 2003, December 2005, and April 
2007 letters to the veteran satisfy the requirements of 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, and 
Dingess.  Any defect with respect to the timing of the notice 
requirement was harmless error. The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran requested, but then failed to appear for his Board 
hearing, so no current hearing transcript is of record.  He 
has not at any time prior to or since the hearing date 
contacted VA with an explanation of circumstances causing him 
to miss his hearing or requested that the hearing be 
reschedule.  Thus, this decision is based upon the evidence 
of record without the benefit of a hearing transcript.

The veteran has been afforded VA vision and neurological 
examinations for his claims for service connection for 
blackout spells/transient confusion, and for night vision 
impairment.  The reports are in the claims folder.  The Board 
notes that no medical examination has been conducted or 
medical opinion obtained with respect to the veteran's claims 
for a compensable rating for residuals of a broken nose or 
for service connection for heat exhaustion, a skin disorder, 
PTSD or depression.  However, the outpatient treatment 
records lend sufficient evidence to decide the appropriate 
rating for residuals of a broken nose.  And, the evidence, 
which fails to establish verifiable PTSD stressors or 
treatment for depression during service and does not reflect 
competent evidence showing current heat exhaustion or skin 
disorders, such that a nexus opinions between service and the 
disorders at issue are not possible, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the prerequisites of McLendon are not 
apparent in this case.

The veteran has not notified VA of any additional available 
relevant records with regard to his claims.  VA has done 
everything reasonably possible to assist the veteran.  A 
remand for further development of these claims would serve no 
useful purpose.  VA has satisfied its duty to assist the 
veteran and further development is not warranted.  


ORDER

Entitlement to a compensable initial rating for residuals of 
a broken nose is denied.


Entitlement to service connection for transient confusion, 
claimed as blackouts, is granted.

Entitlement to service connection for heat exhaustion, 
claimed as heat stroke, is denied.

Entitlement to service connection for mild skin disorder, 
both thighs and toes of both feet, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depressive disorder is 
denied.


REMAND

The veteran is seeking a compensable initial rating for 
residual scar, incision and drainage abscess, left buttocks.  
His service medical records document the October 1986 
incision and drainage of an abscess on the veteran's left 
buttock.  Since then, and during the course of this appeal, 
there has been no examination of the area of the incision to 
determine severity of the scar left from that procedure.  
There has been no analysis of the nature of the scar itself 
or of whether it leaves the affected body part functionally 
impaired.  This matter must be remanded so that the veteran 
can be afforded a VA examination of the service-connected 
scar.

The veteran is also seeking service connection for night 
vision loss.  The Board notes that the veteran was afforded a 
VA eye examination for this claim in April 2003.  The veteran 
described his problems with vision at night, including 
photophobia and glare in the right eye.  Physical examination 
confirmed "significant photophobia in the right eye, which 
was not preset in the left eye during the Slit-lamp 
examination."  The examiner diagnosed subjective complaints 
of photophobia and glare in the right eye, more symptomatic 
at night particularly while driving with oncoming headlights.  
There was no nexus opinion in the examination report.  The 
veteran claims that these symptoms began in approximately 
1984 in service.  See January 2003 claim.  This matter must 
be remanded for an addendum from the April 2003 examiner or 
any other competent VA examiner.  The addendum should include 
a nexus opinion with regard to the veteran's currently 
diagnosed photophobia and glare in the right eye, based upon 
a review of the record.  

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA skin 
examination, and/or any other relevant 
examination to determine the current 
severity of his service connected residual 
scar, incision and drainage abscess, left 
buttocks.  The examiner should summarize 
the severity of the scar itself, as well 
as the functional impairment of the left 
buttock as a result.  

2. Obtain an addendum to the April 2003 VA 
eye examination, which addresses the 
etiology of the veteran's right eye 
photophobia and glare.  The claims folder 
should be provided to the examiner for 
complete review. The examiner should 
verify such a review in the examination 
report.

If further examination and testing is 
warranted, the examiner should conduct any 
necessary tests and/or x-rays and assess 
the current nature of any right eye 
disability related to night vision. Once a 
diagnosis is made, the examiner should 
then provide an opinion regarding the 
etiology of the veteran's disability by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's current disability was incurred 
in service? A complete rationale should be 
provided for any opinion expressed.

3. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


